Citation Nr: 1621645	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-19 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois 


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized inpatient medical expenses incurred at Advocate Bromenn Medical Center during the period May 4, 2012, to May 15, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from March 2004 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Danville, Illinois that authorized payment for emergency expenses and one day of inpatient treatment afforded to the Veteran by Advocate Bromenn Medical Center but denied payment for continued treatment after the first day, based on a determination that the Veteran was medically stable for transfer and VA facilities were available.

In May 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the VA Regional Office (RO) in Chicago, Illinois.  A transcript of the Veteran's testimony is of record in the electronic claims file (VBMS). 

 
FINDINGS OF FACT

1.  The Veteran's treatment at Advocate Bromenn Medical Center during the period May 4, 2012, to May 15, 2012, was initiated as an emergency response relating to a service-connected disability.

2.  Although the Veteran was medically stable for transfer to VA after the first day of inpatient treatment at Advocate Bromenn Medical Center, VA facilities were not reasonably available to him as a practical matter.


CONCLUSION OF LAW

The requirements for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran at Advocate Bromenn Medical Center during the period May 4, 2012, to May 15, 2012, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1002 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision below represents a complete grant of the benefit sought on appeal.  Accordingly, a discussion of VA's duties to notify and assist is not required.

To the extent allowable, payment or reimbursement of the expenses of emergency treatment, not previously authorized, in a hospital not operated by VA may be paid under certain circumstances:

(a)  The emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with held to be aggravating a service-connected disability; (3) for any disability of a veteran who has a total disability rating for service-connected disability; or, (4) for any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services ; and

(b)  The emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c)  VA or other Federal facilities were not reasonably available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the Veteran is service-connected for major depressive disorder (MDD), which was rated as 50 percent disabling at the time of the claimed service and is currently rated as 70 percent disabling.  Accordingly, the treatment provided by Advocate Bromenn Medical Center on the dates in question was in response to a service-connected disability, and payment or reimbursement under 38 U.S.C.A. § 1728 may be considered.  

The Agency of Original Jurisdiction (AOJ) in this case authorized payment of emergency expenses and one day of inpatient treatment, so the question of whether the situation at the time of admission was a bona fide emergency is moot.  The single question before the Board is whether a VA medical facility was reasonably available to the Veteran after he was determined to be medically stable for transfer.

The Veteran testified under oath that his environment at Advocate Bromenn Medical Center was a "lockdown" situation and that he was not advised that he should have sought transfer to a VA facility.  VA treatment records indicate there was communication between VA and Advocate Bromenn Medical Center in regard to emergency room charges, which were duly paid by VA, but do not show any communication between VA and Advocate Bromenn regarding continuation of inpatient treatment charges.  This evidence supports the Veteran's contention that he was not made aware he was responsible for seeking transfer.  More important, because the Veteran was in a "lockdown" psychiatric unit he was in any case functionally precluded from seeking his own discharge and transfer even if he had been aware of those requirements.  Thus, even though the Veteran was medically stable after one day of treatment at Advocate Bromenn Medical Center, VA facilities were not reasonably available to him as a practical matter, and the requirements for payment or reimbursement under 38 U.S.C.A. § 1728 are met.
 
The benefit of reasonable doubt in this case has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Payment of or reimbursement for unauthorized inpatient medical treatment provided by Advocate Bromenn Medical Center during the period May 4, 2012, to May 15, 2012, is granted, subject to the rules applicable to payment of monetary benefits.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


